Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that first wiring configured by a first line extending on an imaginary straight line that is parallel to the fiber woven in the glass cloth, a second line extending on an imaginary straight line that is parallel to the first line, the second line being separate from the imaginary straight line on which the first line extends, by a distance resulting from adding 1/2 of an interval of the fiber to an integer multiple equal to 0 or more of the interval of the fiber, and a third line connecting lines configuring the first line and the second line; and second wiring configuring by a fourth line extending on an imaginary straight line that is parallel to the first line, a fifth line on an imaginary straight line that is parallel to the fourth line, the fifth line being separate from the imaginary straight line on which the fourth line extends, by a distance resulting from adding 1/2 of an interval of the fiber to an integer multiple equal to 0 or more of the interval of the fiber, and a sixth line connecting lines configuring the fourth line and the 
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that first wiring configured by a first line extending on an imaginary straight line that is parallel to the fiber woven in the glass cloth, a second line extending on an imaginary straight line that is parallel to the first line, the second line being separate from the imaginary straight line on which the first line extends, by a distance resulting from adding 1/2 of an interval of the fiber to an integer multiple equal to 0 or more of the interval of the fiber, and a third line connecting lines configuring the first line and the second line; and second wiring configuring by a fourth line extending on an imaginary straight line that is parallel to the first line, a fifth line on an imaginary straight line that is parallel to the fourth line, the fifth line being separate from the imaginary straight line on which the fourth line extends, by a distance resulting from adding 1/2 of an interval of the fiber to an integer multiple equal to 0 or more of the interval of the fiber, and a sixth line connecting lines configuring the fourth line and the fifth line.  None of the reference art of record discloses or renders obvious such a combination.
Examiner remarks:  The Examiner considers the following prior art references are the most closest prior art references.
US 2017/0325334, figure 6, discloses every limitation but fails to disclose the above-discussed allowable limitations.

US 2007/0223205, figure 3, discloses every limitation but fails to disclose the above-discussed allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest related prior art references.  However, none of the prior art references discloses alone or in combining with other prior art references the combination of limitations discussed in the above paragraph.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOA C NGUYEN/Primary Examiner, Art Unit 2847